United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2179
                                    ___________

Benoit Brene,                         *
                                      *
             Petitioner,              *
                                      * Petition for Review of
       v.                             * an Order of the
                                      * Board of Immigration Appeals.
                   1
Alberto Gonzales, As Attorney General *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                              Submitted: September 29, 2005
                                 Filed: October 12, 2005
                                  ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

        Benoit Brene, a citizen of Haiti, petitions for review of an order of the Board
of Immigration Appeals, which affirmed without opinion an Immigration Judge’s
(IJ’s) finding of removability and denial of asylum and withholding of removal.2

      1
       Alberto Gonzales has been appointed to serve as Attorney General of the
United States and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
      The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See 8 C.F.R. § 1003.1(e)(4) (2005); Phommasoukha v.
       After careful review of the record, we conclude that the IJ’s decision that Brene
was removable under 8 U.S.C. § 1182(a)(6)(C)(ii), for attempted entry by falsely
claiming United States citizenship, is supported by substantial evidence. See 8
U.S.C. § 1252 (judicial review of removal orders); cf. Ymeri v. Ashcroft, 387 F.3d
12, 19 (1st Cir. 2004) (substantial evidence supported IJ’s determination that aliens
sought to procure admission or other immigration benefit by willful misrepresentation
where aliens presented false passports to immigration inspector, inspector detected
that passports were false, and aliens then admitted passports were false).

       We also conclude that the IJ’s decision that Brene did not establish past
persecution or a well-founded fear of future persecution is supported by substantial
evidence on the record as a whole. See Menendez-Donis v. Ashcroft, 360 F.3d 915,
917-19 (8th Cir. 2004) (standard of review). Brene’s detainment following an alleged
May 2000 demonstration was brief; he was never physically harmed; he was unable
to confirm that a group of individuals who came to his apartment in August 2000
were actually members of LAVALAS--a political party in Haiti--who wished to harm
him because of his ties to a local political candidate and an opposition political party;
and the evidence Brene adduced to show that LAVALAS members continued to
search for him was vague and conclusory. See Krasnopivtsev v. Ashcroft, 382 F.3d
832, 839 (8th Cir. 2004) (persecution is extreme concept, and brief periods of
detention or isolated violence do not necessarily constitute persecution);
Regalado-Garcia v. INS, 305 F.3d 784, 787-88 (8th Cir. 2002) (neither brief
detainment and questions by judicial police, nor flight from unidentified individuals,
were sufficient to constitute persecution; petitioner did not suffer harm or physical
injury as result of incidents, which were discrete and did not constitute persecution);
Iyamba v. INS, 244 F.3d 606, 608 (8th Cir. 2001) (per curiam) (rejecting conclusory
affidavit as evidence of event occurrence). Because we find that substantial evidence
supports the IJ’s denial of Brene’s request for asylum, his application for withholding


Gonzales, 408 F.3d 1011, 1014 (8th Cir. 2005).

                                          -2-
of removal necessarily fails as well. See Turay v. Ashcroft, 405 F.3d 663, 667 (8th
Cir. 2005) (withholding-of-removal standard is more rigorous than asylum standard).

      Accordingly, we deny Brene’s petition.
                     ______________________________




                                        -3-